Citation Nr: 1225192	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  03-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of right foot frostbite.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left foot frostbite.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.  
 
This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2003 rating decision, which, in part, granted an increased 10 percent rating for both right and left foot frostbite.  The Veteran appealed the ratings that were assigned, and in a March 2006 decision, the Board denied the Veteran's claim. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In November 2006, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  Following completion of the development directed by the JMR, the Board denied the Veteran's claim once again in a November 2007 decision.  The Veteran appealed this decision, and in a June 2010 memorandum decision, the Court vacated the Board decision, remanding the case to the Board once more.  

The Board remanded the Veteran's claim in March 2011 for development consistent with the memorandum decision.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of evidence is against a finding that the toenail fungus that was diagnosed in February 2003 was a residual of the Veteran's cold weather injury in service. 

2.  The evidence of record does not show that the Veteran's cold weather injury in service has caused tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis) in either foot at any time during the course of his appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of right foot frostbite have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

2.  The criteria for a rating in excess of 10 percent for residuals of left foot frostbite have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case revolves around the Veteran's alleged toenail problem more than nine years ago (hereinafter sometimes referred to as the "toenail issue").

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The procedural history is as follows:  In December 2002, the Veteran submitted a claim seeking a compensable rating for his service connected cold injury residuals of both feet.  He was provided with a VA examination in February 2003, and based on the findings at that examination, the RO granted 10 percent ratings for each of the Veteran's feet in a March 2003 rating decision, making the increased ratings effective the date the Veteran's claim was received.

The Veteran appealed the ratings that were assigned to the Board, and in a March 2006 decision, the Board denied the Veteran's claim, finding that the presence of a fungal infection of the toenails was not the equivalent of "nail abnormalities" as contemplated for a higher rating.  The Veteran appealed this decision, and the Court vacated the Board decision, remanding the Veteran's claim for development consistent with the JMR.

The JMR was premised on the fact that the Board had provided inadequate reasons and bases for its decision.  The JMR noted that the Board had made a factual finding that the Veteran's residuals of left and right foot frostbite included a fungal infection of the toenails, yet found that the fungal infection of the toenails was not the equivalent of "nail abnormalities."  The JMR indicated that no rationale was provided for such a determination.  

In light of this toenail issue raised by the Court, through the JMR, in April 2007, the Board remanded the Veteran's claim to obtain a medical opinion to address essentially whether the "fungal infection" should be considered a frostbite residual, and if so, whether it should be considered a "nail abnormality."  It was unclear as to how the fungal infection was indicated to be related to the frostbite residuals.   

A VA examination was provided in July 2007, at which it was found that no fungal infection was actually present at that time.  Moreover, the examiner found that the Veteran did not have any nail abnormalities, and in fact did not appear to have any residuals of frostbite, providing evidence not only against the claim that the toenail issue was a "nail abnormality", as there was no nail problem, at all, but against the current disability evaluation.  It was noted that the Veteran's claims file was not available at the time of the examination.

In an August 2007 statement, the Veteran's representative acknowledged the fact that the Veteran did not have any residuals of frostbite as of the July 2007 VA examination, and conceded that there was currently no basis to grant an increased evaluation, rendering moot the entire basis of the JMR.

However, the representative added that this finding alone did not, he contented, resolve the claim, maintaining that the finding of a fungal infection in 2003 warranted a 20 percent rating.  It was thought that staged ratings were warranted.  

In November 2007, the Board once again denied the Veteran's claim.  The Board agreed with the Veteran's representative that there was no basis for a higher rating going forward.  However, the Board disagreed that a staged rating was warranted.  The Board explained that a review of the service and post-service medical records at that time clearly showed no connection between the frostbite that was incurred in service many years earlier and the Veteran's fungal infection in 2003 (the toenail issue), which had since resolved.  The Board also noted that there was no indication of a connection between the two disorders, and, therefore, the past fungal infection could not be used a basis to grant an increased evaluation.  The Board listed a number of additional arguments in order to address fully the Court's concern regarding this toenail issue.    

The Veteran appealed this decision once again, and in a June 2010 memorandum decision, the Court vacated the Board decision, remanding the case to the Board once more.  The memorandum decision found that the Board had not "explained", notwithstanding the above, why the Veteran's symptoms did not meet the criteria for a higher rating under 38 C.F.R. § 4.104, Diagnostic Code 7122; that the Board's remand instructions to the VA examiner in April 2007 had not complied with the JMR; that the Board's questions to the examiner focused on the current state of the Veteran's feet and did not consider whether the toenail fungus, which was noted in 2003, should be considered a nail abnormality per the regulations; and that the question of whether a fungal infection rendered a toenail abnormal was, in fact, a medical question, notwithstanding the fact that the disability did not exist at this time.  

The memorandum decision also cited to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), which held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

The Board agrees that staged ratings must be considered per McClain, and that if it were shown that the toenail fungus, which was noted in 2003, was, in fact, a residual of the Veteran's cold weather injury that a higher rating could potentially be warranted for a portion of the appeal period.  The Board did address this issue in its prior decision (pages five to seven of the Board's November 2007, citing six reasons for the denial of this claim on this basis).  However, in light of the Court's most recent decision on this toenail issue, a second remand was undertaken.  
 
Accordingly, in March 2011, the Board remanded the Veteran's claim once more; this time to obtain a retrospective medical opinion (given that this disability does not currently exist) for the "toenail issue" in an effort to address the Veterans' Court concern.  

As noted, the Veteran is currently rated at 10 percent for each foot for cold weather injury residuals under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under this Diagnostic Code, a 10 percent evaluation is assigned when a cold weather injury results in residuals of arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent evaluation is assigned when a cold weather injury results in arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis).  A 30 percent rating is assigned when a cold weather injury results in arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis).

The Board will now turn to the medical evidence of record.  As noted, the Veteran's claim for increase was received in December 2002.  However, he did not include any statement as to why he believed a higher rating was warranted, or describing what, if any, symptoms he was experiencing which he believed were related to his in-service frostbite.  In fact, aside from his comments at various medical appointments, the Veteran has said very little about the condition of his feet.

The first evidence describing the Veteran's feet is provided by a February 2003 VA examination report.  At the examination, the Veteran described his cold weather injury in service.  He reported experiencing a rash around his heels at that time and asserted that his feet were painful in cold weather.  He stated that he treated his feet with steroid creams, but acknowledged that there were not any other real problems with him at that time.  On examination, there was no palpable tenderness, the color was okay, and there was no edema noted,  The Veteran's feet were slightly cool to touch, but had normal texture with no ulcerations, there was a slight decrease in hair growth around the ankles, and the Veteran was noted to have a fungal infection of the toenails.  However, the Veteran was found to be neurologically intact with no joint deformities or other problems, and no vascular changes were detected.  The examiner stated that the Veteran had a history of cold exposure with the residual effects of intolerance of cold weather requiring extra protection and also a rash around the feet (although the examiner stated that he could not determine whether the rash was related to the Veteran's cold weather injury).  

Of particular note, the examiner did not give any indication as to whether the toenail fungus was a residual of the Veteran's cold weather injury.

Aside from the multiple VA examinations there is scant evidence of any foot symptoms during the course of the Veteran's appeals.  Several VA treatment records do describe the Veteran's feet, but even then the treatment records do not identify symptoms which would warrant the assignment of a higher rating.  For example, in March 2003, the Veteran reported to a social worker that in cold weather his feet would swell and peel.  In August 2004, the Veteran reported that he got frostbite and now his feet were peeling and ached.

In an October 2004 statement, the Veteran reported that his feet were messed-up and that he was in pain a lot; however, he did not provide any detail as to what he meant by "messed up" or whether this was the product of his cold weather injury, as opposed to a non-service connected foot problem.

In July 2007, the Veteran was provided with a second VA examination at which he reported that his major foot problem was with skin frequently peeling on the posterior aspects of both feet (indicating that it would come and go 4-5 times per year).  However, he denied seeking any medical care for it, preferring to use over the counter lotions and creams.  He indicated that the peeling would last for approximately two weeks, but he specifically denied missing any work on account of his feet, and noted that he was not affected by standing and walking over an eight hour period.  On examination, the Veteran was able to wiggle all of his toes.

The examiner was asked to address whether the Veteran had a current fungal infection of the toenails on either foot, whether the Veteran had nail abnormalities of either foot, and what, if any, frostbite residuals the Veteran had.  Following the examination, the examiner answered the first and second questions in the negative, finding neither a fungal infection, nor "nail abnormalities", to be impacting either foot.  Regarding the third question, the examiner stated that "there appears to be no physical examination residuals at this point in time."  X-ray studies of the feet were normal.  

In a January 2008 VA treatment record, it was noted that the Veteran had no pedal edema, and his feet were found to be without noted abnormalities.  The medical professional stated that the feet had normal sensation and found no noted changes to be present.  In April 2009, a diabetic foot examination was conducted at which the medical professional stated that the visual inspection of the Veteran's feet was normal.  In a December 2009 VA treatment record, the Veteran stated that he was still experiencing foot pain and peeling skin between his toes which he related to his history of frostbite.  However, while the medical professional did observe the peeling skin, he gave no indication as to whether it was even to be considered a residual of a cold weather injury.

In order to comply with the June 2010 memorandum decision, an additional VA examination was provided in April 2011.  As part of the examination, the examiner completed both a foot examination and a DBQ for cold injury residuals.

At the foot examination, the Veteran reported recurrent peeling of his plantar feet and interdigital toes.  He also reported experiencing bilateral foot pain with prolonged standing at work.  The Veteran was noted to use miconazole cream for his foot infections.  He was noted to have tinea pedis and frostbite of the feet.  The Veteran indicated that since suffering frostbite, he had experienced recurrent toenail fungal infections as well as interdigital peeling that was temporarily resolved by fungal cream application.  He also reported experiencing intermittent burning on the lateral areas of both plantar feet.  However, no peeling was noted on examination, and there were no rashes seen.  The examiner found no residuals of the frostbite, and noted that bilateral foot x-rays were negative.  

Regarding the critical toenail issue, the examiner indicated that it was less likely than not that the toenail infection that was documented in February 2003, or any other fungal infection of the toenails that was present at anytime between December 2001 and the present time were manifestations of the Veteran's cold weather injuries in 1980.  The examiner explained that tinea pedis and tinea unguium can be transient and can recur anytime with flat feet and that risk factors included hot or humid weather, wearing occlusive/tight fitting footwear, being immunosuppressed or having prolonged application of topical steroids.  The Veteran did report arthralgia in both feet, especially with prolonged standing at work.

In the cold weather injury DBQ, the examiner specifically noted that she had reviewed the Veteran's claims file.  She noted that the only reports of fungal nail infections between 2001 and the date of the examination were at the VA examination in February 2003 and in a December 2009 VA treatment record which noted that the Veteran had a history of foot pain and peeling skin between his toes which he attributed to his history of frostbite, and the Veteran was prescribed antifungal medication (miconazole).  The only other potential residual that the examiner noted was the Veteran's report of foot pain with prolonged standing at work.  No signs or symptoms were present in either foot at the time of the examination (including arthralgia or pain, numbness, cold sensitivity, tissue loss, color changes, locally impaired sensation, hyperhidrosis, or nail abnormalities).  Additionally, there was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either foot.  No residual scars were present either.  The examiner opined that the Veteran's cold weather injury residuals did not impact his ability to work.

As described, the Board must consider whether a rating in excess of 10 percent is warranted for cold weather injury residuals to either foot.  In so doing, the Board must consider whether staged ratings are warranted at any time during the course of the Veteran's appeal, an inquiry which must address whether the finding of a toenail fungus in 2003 warranted a higher rating until it was found to have resolved in 2007.

Having reviewed the evidence of record in its entirety, the Board concludes that a rating in excess of 10 percent is not warranted for either foot at any time during the course of the Veteran's appeal. 

As an initial point, the Board notes that the Veteran's primary complaint has been foot pain.  However, this is a criteria that is required for the 10 percent rating that is currently assigned.  It is also noted that at no time has there been any allegation that the Veteran's frostbite residuals have caused tissue loss, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  There is similarly no report of any of these symptoms in either the treatment records or examination reports (as described above), including the most recent VA examination report from April 2011.  As such, the Veteran's claim for an increase hinges on whether the isolated finding of toenail fungus at his 2003 VA examination is considered to be a frostbite residual, and, if so, whether it constitutes a "nail abnormality."  

To this end, there is no dispute that the Veteran had toenail fungus in 2003, but it is also true that no toenail fungus has been documented in any other record during the course of his appeal.  It appears, at best, an isolated incident.     

As such, two questions must be answered.  First, was the toenail fungus a residual of the Veteran's cold weather injury; and, second, did the fungus constitute a "toenail abnormality" as contemplated by Diagnostic Code 7122.

In this regard, it is important to note that the Veteran and his attorney have never submitted a single document or report that would support the connection between the two disorders (toenail fungus and frostbite).  This is important in that not all lay medical theories raise indiscriminately must, necessarily, be discounted by negative medical opinion evidence by the VA.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between one disability and another without some basis for the belief would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed "disability" from 2003 is related to his service connected disability is the lay statements of his attorney and Veteran.  They are conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  

In any event, these questions were presented to the VA examiner in April 2011.  Unfortunately, after examining the Veteran and reviewing his claims file, the examiner concluded that it was less likely than not that the toenail infection that was documented in February 2003, or any other fungal infection of the toenails that was present at anytime between December 2001 and the present time, were manifestations of his in-service cold weather injuries which had occurred in 1980.  More importantly, the examiner reinforced this conclusion by providing a thorough rationale, explaining that tinea pedis and tinea unguium can be transient and can recur anytime with flat feet.  It is noted that the Veteran was diagnosed with pes planus (flat feet), which have not been service connected.  The examiner added that risk factors for tinea pedis and tinea unguium included hot or humid weather, wearing occlusive/tight fitting footwear, being immunosuppressed, or having prolonged application of topical steroids.  

Given this conclusion, it was unnecessary for the examiner to address whether the fungus constituted a "toenail abnormality" as contemplated by Diagnostic Code 7122.  Moreover, the medical opinion directly addressed the questions that were asked, and supported its conclusions with a complete rationale that was grounded in the evidence of record.  As such it is found to be highly probative.  Furthermore, because the opinion has not been challenged by any other competent evidence, and because it is well supported, it is entitled to great weight.  

The Board has closely reviewed the Veteran's statements that he has provided in the medical treatment records and examination reports.  Unfortunately, while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of toenail fungus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran is not considered to be medically qualified to link his toenail fungus to his frostbite.  

It is true that a lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran has not identified any symptoms that have been linked to his cold weather injury that would support a higher rating.  Moreover, the examiner was fully privy to the Veteran's comments and descriptions at the examination, and was in a position to incorporate his statements into her opinion. 
 
Unfortunately, the examiner clearly concluded that it was less likely than not that the Veteran's toenail fungus that was seen in 2003 was a residual of his service connected frostbite of the feet.  As such, the criteria for a schedular rating in excess of 10 percent have not been met with regard to either foot, and the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's frostbite residuals in either foot that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and peeling skin which are contemplated in the rating assigned.  Moreover, even if the schedular rating criteria were not found to adequately describe the Veteran's disability, the fact remains that his frostbite residuals have not required post-service hospitalization and they have not caused him to miss work, despite being on his feet all day.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes, however, that the Veteran has not alleged at any time that his frostbite residuals have rendered him unemployable.  In fact, at his April 2011 VA examination, it was noted specifically that the Veteran's cold injury residuals did not impact his ability to work.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected bilateral foot disability.
 
Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in January 2003 and March 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The March 2006 letter specifically informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to and content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
It is also noted that any perceived notice error is at most harmless and is not considered to be prejudicial.  To this end, the Veteran has appealed Board decisions to the Court on multiple occasions during the course of this appeal, but he has not at any time alleged that he has been prejudiced by any failure of VA in its duties to notify and assist him.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, the Veteran and his representative have presented arguments which demonstrate that they are fully apprised of what is required for a higher rating.  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his feet.  

In his September 2003 substantive appeal (VA Form 9), the Veteran requested that a Travel Board hearing be scheduled.  A hearing was scheduled for February 2005, but the Veteran wrote and asked for the hearing to be postponed.  His request was honored, and his hearing was rescheduled for June 2005, but he failed to appear at that time and has not provided any good cause for his absence, delaying the adjudication of the case.  As such, his hearing request is considered to have been withdrawn.

The Veteran was also provided with multiple VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The examiner also fully addressed all of the concerns enumerated in the June 2010 memorandum decision.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

An increased rating for residuals of right foot frostbite is denied.

An increased rating for residuals of left foot frostbite is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


